Citation Nr: 1739592	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury with post-traumatic osteoarthritis.

3.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1971 to November 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this matter has since transferred to the RO in New York, New York.
 
In a September 2017 pre-conference conference, the Veteran's representative agreed to withdraw the request for a hearing on these issues before the Board if the undersigned found evidence of TDIU based on a review of the record, which has been found based on the evidence of record.  The Veteran's representative additionally agreed to withdraw three of the outstanding four issues on appeal, pending the grant of TDIU issued herein.


FINDINGS OF FACT

1.  In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wanted to withdraw his claims regarding the issues of entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee, entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury with post-traumatic osteoarthritis, and entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.
CONCLUSION OF LAW

1.  The criteria for withdrawal have been met, and the appeals of entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee, entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury with post-traumatic osteoarthritis, and entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine are dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In September 2017, the Veteran's representative stated that they were withdrawing the appeal regarding the issues of entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee, entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury with post-traumatic osteoarthritis, and entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  As such, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these matters, and they are dismissed.

The Veteran asserts that he is unemployable due to his service-connected disabilities.  After a thorough review of the evidence, the Board finds that the Veteran is entitled to TDIU.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Veteran's current total combined rating for service-connected disabilities is 90 percent, as follows: post-traumatic stress disorder at 70 percent from January 31, 2012; limitation of extension of the right knee at 30 percent from November 1, 2010; degenerative disc disease of the lumbar spine at 10 percent from March 15, 1993 and 20 percent since March 16, 2006; residuals of right knee injury with post-traumatic osteoarthritis with limitation of flexion at 10 percent from November 10, 1973, noncompensable from March 1, 1976, 10 percent from March 15, 1993, 100 percent from September 30, 2005, 10 percent from December 1, 2005; osteoarthritis of the left knee associated with residuals of right knee injury at 10 percent from March 16, 2006, 100 percent from August 25, 2008, 10 percent from December 1, 2008; radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine at 10 percent from November 1, 2010; and right knee instability at 10 percent from February 8, 2016.

The Veteran's combined evaluation was 10 percent from November 10, 1973, 0 percent from March 1, 1976, 20 percent from March 15, 1993, 100 percent from September 30, 2005, 20 percent from December 1, 2005, 40 percent from March 16, 2006, 100 percent from August 25, 2008, 30 percent from November 30, 2008, 40 percent from December 1, 2008, 60 percent from November 1, 2010, and 90 percent from January 31, 2012.

The Veteran asserts that his service-connected disabilities preclude substantially gainful employment.  

The Veteran earned a GED and worked as a train conductor and janitor after service.  Though he maintained employment for a considerable period of time, his service-connected conditions continued to be more problematic over time as the physical nature of his jobs, including standing for prolonged periods, frequent stooping, bending and lifting, aggravated his disabilities.  While his post-traumatic stress disorder (PTSD) worsened, his relatively isolated position as a janitor kept him from encountering many daily stressors.  After reinjuring his knee in June 2005, he resigned, and has not been employed since.

The Board places significant probative weight on the October 2016 statement from the Veteran.  In his statement, the Veteran attested to the worsening of his disabilities, detailing severe inhibitions on his ability to work due to manifestations of PTSD including: difficulty with memory, concentration, and forgetfulness.  Furthermore, he attested to the drowsiness caused by his pain medication interfering with his daily abilities.  He stated that he becomes easily irritated and angry, and his physical pain requires him to lie down during the day.  The Veteran reported being unable to walk, sit, or stand comfortably for any length of time.  He also attested to being unable to even lay down in one position for long as pain accumulates no matter how he is situated.

The Board also places significant probative weight on a lay statement from the Veteran's daughter submitted in October 2016.  The Veteran's daughter detailed the symptoms she has witnessed from helping the Veteran in the house over the years.  She had attended to household chores and medications distribution for her father due to his disabilities.  She witnessed him limping after being on his feet for ten minutes, and constant physical pain every day.  She also reported that he had difficulty sitting as his knees frequently locked.  The Veteran's daughter stated that she has to remind him to shower and frequently washes his clothes for him.  He also reportedly skips many meals, and lashes out when he gets defensive.  She also detailed his isolation, and frequent bursts of anger on the few occasions she coaxed him out of the house. 

These reported symptoms are corroborated by several VA examinations in February 1999, September 2011, October 2011, March 2014, and February 2016.  A January 2007 Social Security Administration decision also found that the Veteran had not engaged in substantially gainful employment since June 2005.  That decision attributed his disability to chronic low back pain, lumbar spasm radiculopathy, contusion of the right knee, degenerative changes of the right knee, fracture of the patella, post-arthroscopic debridement, internal derangement of the left knee, and a partial tear in the left knee.  

A vocational consultant reviewed the Veteran's file and interviewed the Veteran regarding his claim for TDIU in April 2017.  The consultant noted that a VA examiner found that the Veteran was unable to work due to his bilateral knee condition and partially due to his back in October 2011.  After review of the record, the consultant determined that the Veteran could not work in any environment dealing with the public, or where he would need to accept criticism or instructions from coworkers or supervisors.  He would only be able to work in an isolated environment, which was afforded in his position as a janitor.  However, the progression of his physical disabilities is such that he could not even perform sedentary work as he cannot sit for longer than a few minutes.  It was the consultant's opinion that the Veteran's PTSD, bilateral knee disability, right leg disability, and low back conditions have at least as likely as not resulted in his inability to secure or follow a substantially gainful occupation since June 2005.

The Board places significant probative weight on the thorough and complete evaluation conducted by the vocational consultant regarding the collective impact of the Veteran's service-connected disabilities.  The consultant reviewed the entire claims file and conducted a thorough interview with the Veteran.  The consultant's findings are supported by medical and lay evidence of record, including separate VA medical determinations that the Veteran's separate disabilities would completely or substantially impair his ability to work.

In reviewing the evidence, the Board finds that the veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran's PTSD causes an inability to interact consistently with others, and causes memory and concentration impairment, as well as unpredictable increases in anger and irritability.  These symptoms impact his ability to work around other people and take instruction or direction from them, two critical components of productive employment.  Furthermore, the Veteran's physical disabilities, including his bilateral knees and back, impede his ability to even perform sedentary labor as he is unable to sit or stand comfortably for any significant period of time.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

The Board finds that the criteria for a TDIU have been met.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that TDIU on a schedular basis is warranted.  

ORDER

The appeal on the issue of entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury with post-traumatic osteoarthritis is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is dismissed. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


